Order entered September 11, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00240-CV

          TIFFANY POLLARD, INDIVIDUALLY AND AS TRUSTEE OF THE
                MARIE MERKEL CHILDREN’S TRUST, Appellant

                                             V.

                            RUPERT M. POLLARD, Appellee

                          On Appeal from the 95th District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-12515

                                         ORDER
       Before the Court is appellant’s September 10, 2019 unopposed motion for an extension of

time to file her reply brief. We GRANT the motion and extend the time to October 17, 2019.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE